DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102266111 B) in view of Vollink et al. (US 3,395,022), Garden Culture NPL, and Harvey et al. (US 3,676,149).
All references to Li et al. are taken from the translation provided with the Office Action mailed 3/22/2018.
Regarding claim 1, Li et al. teaches a method for processing Synsepalum dulcificum berries comprising obtaining fresh berries (paragraph 18), freeze drying the berries (paragraphs 19-20), and separating the pulp from the kernel by manually sieving with a mesh screen, twisting, rubbing, etc. or using a watermelon seed shelling machine (paragraph 21). The separated parts comprise two parts and the separated parts of the pulp do not form a powder upon the freeze drying (figures 1-2 and paragraphs 21 and 22).

    PNG
    media_image1.png
    421
    690
    media_image1.png
    Greyscale

Li et al. does not specifically teach separating a pulp into two parts substantially equal in size prior to freeze drying. 
Vollink et al. teaches a method for freeze drying fruit (column 1 lines 49-50), where the fruit, such as strawberries, are frozen, cut, and finally freeze-dried (column 2 lines 13-18). Cutting the strawberries in half reduces the freezing time (column 2 lines 6-10), where the cutting can be prior to freeze drying (column 2 lines 17-18).
After the first freezing step, cutting the strawberries into smaller sizes reduces freezing and drying time, where the strawberries can be cut prior to freeze drying (column 2 lines 6-12, 17-18 and 49-50). Slicing the fruit prior to freeze drying also accelerates the drying time (column 2 lines 49-50). 
Harvey et al. teaches a process for processing miracle fruit to preserve miraculin (abstract), comprising freezing the fruit and subjecting the fruit to lyophilization, i.e. freeze-drying (column 3 lines 23-31), and further teaches that miraculin is unstable at room temperature and normal atmospheric conditions, which necessitates storage at low temperatures (column 1 lines 52-56). 
Garden Culture NPL teaches that freeze drying miracle fruit berries is known to preserve the miraculin compound to a degree which allows the preserved berry to maintain a taste-altering property (“one bite sweetens everything”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Li et al. to cut the miracle fruit into halves prior to freeze drying in order to size the fruit as desired, to facilitate the freeze drying process by decreasing freezing and drying time (i.e. larger exposed surface area for freezing and sublimation) as taught by Vollink et al., thereby minimizing the duration at which the fruit and miraculin is exposed to normal atmospheric conditions, since Li et al. already teaches wanting to separate the pulp of the berry into two or more parts (figures 1-2 and paragraph 21), and since the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP 2144.04.IV.C).
Regarding the two parts being of “substantially equal size”, the combination applied above teaches cutting (slicing) the berry into halves prior to freeze drying (Vollink et al. column 2 lines 6-12, 17-18 and 49-50). Halving the berry would have naturally produced two parts that are substantially equal in size. Li et al. further shows that the berries are separated into two parts having substantially equal size (figure 2). 
It would have been obvious to one of ordinary skill in the art to modify the process of Li et al. to slice the pulp of the berry into substantially equal sized halves since halving fruits prior to processing is known in the art, as a matter of manufacturing choice for the type of separating selected from a set of known separating methods, to facilitate access and removal of the seed, to reduce freeze drying time, and as a matter of manufacturing choice for the desired size and shape of the final product.
Regarding claims 6-8, Li et al. teaches that the berries can be freeze dried at a temperature of -30 to -50oC, a vacuum degree of 30-50 Pascal (0.3-0.5 mbar), and a time period of 24-40 hours (paragraph 19). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Li et al. to use the claimed freeze drying temperature, pressure, and time values since Li et al. already teaches pressure and time values within the claimed range and a temperature value that overlaps with the claimed range (i.e. -50oC), since a prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” (MPEP 2144.05.I.), and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired degree of freeze drying (i.e. final moisture value), initial moisture values of the fresh berry, amount of berries being processed, degree of preservation of the miraculin, and desired flavor/texture of the final product.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 

Claims 2, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102266111 B) in view of Vollink et al. (US 3,395,022), Garden Culture NPL, and Harvey et al. (US 3,676,149) as applied to claims 1 and 6-8 above, and further in view of Freeze Drying NPL.
The limitation “reduced oxygen content” is interpreted in view of page 4 of the specification to be “a content of oxygen lower than an oxygen content under normal conditions, such as 20oC and 1 atm”, i.e. atmospheric air.
Regarding claim 2, Li et al. teaches separating the fruit pulp from the kernel (deseeding) of the freeze dried berry (paragraph 21), but does not specifically teach storing the deseeded berry in an environment with a reduced oxygen content. 
Harvey et al. teaches that miraculin degrades in the presence of air as stated, and processing in non-oxidizing atmosphere is preferable to obtain a high yield of miraculin (column 3 lines 50-58). 
Freeze Drying NPL teaches a freeze drying process where fruits such as berries (page 1 “Raw Materials”) are subjected to freeze drying, reduced to a smaller size if needed (page 3 “Sizing and Blending”), then packaged in airtight containers which are evacuated of air or flushed with nitrogen to displace oxygen in the air (stored in environment having reduced oxygen content) to prevent oxidation or spoiling (page 3 “Packaging”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Li et al. to further store the deseeded berry in an environment with reduced oxygen content since miraculin is known to be susceptible to oxygen as taught by Harvey et al. and therefore in order to similarly prevent degradation of the substance, since storing freeze dried fruits in oxygen reduced environments is known, since Li et al. does not specify further packaging details and one of ordinary skill would have looked to the relevant prior art for such details, to prevent general oxidation/spoiling processes during storage, and to ensure the user receives a product having sufficient potency to achieve the desired effects associated with miraculin with an appropriate serving size.
Regarding claims 15 and 16, Li et al. does not specifically teach the storing does not involve refrigerating or applying ice packs to the deseeded berry. 
Freeze Drying NPL teaches the freeze dried products do not require refrigeration, and therefore minimizes cost of shipping and storage (page 1 “Background”). The combination applied to claim 2 teaches obtaining a fresh fruit, slicing the fruit into halves, freeze drying the fruit, deseeding the freeze dried fruit, and storing in an oxygen free atmosphere. Thus, the process of the prior art combination appears to be the same as applicant’s claimed process. One of ordinary skill in the art at the time of the invention would have reasonably expected the berries produced by the process of the combination would similarly not require refrigeration or applying ice packs, and doing so would have been obvious to minimize shipping and storage costs as taught by Freeze Drying NPL.
Regarding claim 19, the combination applied to claim 2 does not specifically teach the stored deseeded berry contains at least 90% of a miraculin amount in a freshly-picked ripe berry.
Garden Culture NPL teaches that freeze drying miracle fruit berries is known to preserve the miraculin compound to a degree which allows the preserved berry to maintain a taste-altering property (“one bite sweetens everything”) as stated for claim 1 above. 
Since the process of the prior art combination applied to claim 2 appears to be the same process as applicant’s process, and since freeze drying facilitates preservation of miraculin as taught by Li et al, Garden Culture NPL, and Harvey et al., one of ordinary skill in the art at the time of the invention would have reasonably expected the berries produced by the process of the combination to similarly preserve the claimed amount of miraculin, and doing so would have been obvious since Li et al. is already directed to the organoleptic effects of miraculin (paragraph 2), and in order to ensure a sufficient amount of miraculin is retained in the freeze dried berries to achieve a desired effect after prolonged transport and storage from the manufacturer to the end user.
Regarding claim 20, the combination applied to claims 1-2 teaches a method for producing a Synsepalum dulcificum berry which has been halved, freeze dried, and deseeded. The same combination is applied to claim 20 and would have been obvious for the same reasons stated for claims 1-2 above. The difference between claim 20 and claim 2 is that claim 20 recites the processed berry product, where the product contains at least 90% of a miraculin content compared to one-half of a whole, freshly-picked ripe berry.
Regarding the product itself, the combination applied to claim 2 would have resulted in the freeze dried, deseeded berry portion as claimed.
Regarding the miraculin content, the combination is silent. However, since the process (and product) of the prior art combination applied to claim 2 appears to be the same process as applicant’s process, and since freeze drying facilitates preservation of miraculin as taught by Li et al, Garden Culture NPL, and Harvey et al., one of ordinary skill in the art at the time of the invention would have reasonably expected the berries produced by the process of the combination to similarly preserve the claimed amount of miraculin, and the claimed amount being obvious as stated for claim 19 above.

Claims 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102266111 B) in view of Vollink et al. (US 3,395,022), Garden Culture NPL, Harvey et al. (US 3,676,149) and Freeze Drying NPL as applied to claims 1-2, 6-8, 15-16 and 19-20 above, and further in view of Ranganathan et al. (US 8,541,081 B1).
Regarding claims 9-10, the combination applied to claim 2 does not specifically teach the packaging being an oxygen barrier packaging (claim 9) having biaxially oriented polyethylene terephthalate packaging (claim 10). 
Ranganathan et al. teaches an oxygen barrier food packaging, where the food can include dried fruit (column 5 lines 15-18), comprising biaxially oriented polyethylene terephthalate (column 2 lines 6 and 8-10). The reference is analogous since it is directed to oxygen barrier packaging for containing and preserving foods.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 2 to package the freeze dried berries in the claimed packaging since Freeze Drying NPL already teaches an airtight packaging and minimizing contact with air (page 3 “Packaging”), since biaxially oriented polyethylene terephthalate is a commonly used material in the food packaging art, and in order minimize oxidation of the berries and miraculin as suggested by Harvey et al. (column 3 lines 50-58).
Regarding claim 21, the combination applied to claims 1-2 teaches a method for producing a Synsepalum dulcificum berry which has been halved, freeze dried, and deseeded. The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claims 1-2 above. The difference between claim 21 and claim 2 is that claim 21 recites a sealed oxygen barrier packaging comprising processed berry product, where the product contains at least 90% of a miraculin content compared to one-half of a whole, freshly-picked ripe berry, and wherein the sealed oxygen barrier packaging contains a reduced oxygen content therein of less than 50% of the oxygen content outside the sealed oxygen barrier packaging.
Regarding the product itself, the combination applied to claim 2 would have resulted in the freeze dried, deseeded berry portion as claimed.
Regarding the miraculin content, the combination is silent. However, since the process (and product) of the prior art combination applied to claim 2 appears to be the same process as applicant’s process, and since freeze drying facilitates preservation of miraculin as taught by Li et al, Garden Culture NPL, and Harvey et al., one of ordinary skill in the art at the time of the invention would have reasonably expected the berries produced by the process of the combination to similarly preserve the claimed amount of miraculin, and the claimed amount being obvious as stated for claim 19 above.
Regarding the sealed oxygen barrier packaging containing the claimed reduced oxygen content, Harvey et al. teaches that miraculin degrades in the presence of air as stated, and processing in non-oxidizing atmosphere is preferable to obtain a high yield of miraculin (column 3 lines 50-58) and Freeze Drying NPL teaches freeze dried foods are sealed in airtight containers which are evacuated of air or flushed with nitrogen to displace oxygen in the air, i.e. 0% or nearly 0% oxygen to prevent oxidation or spoiling (page 3 “Packaging”) as stated for the combination applied to claim 2 above. The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claim 2. 
Freeze Drying NPL further teaches sealed containers to prevent absorption of moisture (by the foods) from the air (page 3 “Packaging”). Therefore it would have been further obvious to seal the packaging in order to similarly block the atmosphere from entering the packaging, thereby preventing the dehydrated fruit from absorbing moisture and oxygen to preserve the miraculin during transport and storage.
Regarding the packaging having an oxygen barrier, the combination applied to claims 9-10 teaches a food packaging having an oxygen barrier layer (column 2 lines 8-10). The same combination is applied to claim 21 and would have been obvious for the same reasons stated for claims 9-10, particularly in order to prevent exposure of the fruit (and by extension the miraculin) to oxygen, thereby maintaining the effectiveness of the miraculin.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102266111 B) in view of Vollink et al. (US 3,395,022), Garden Culture NPL, Harvey et al. (US 3,676,149) and Freeze Drying NPL as applied to claims 1-2, 6-8, 15-16 and 19-20 above, and further in view of Iwamoto et al. (US 2015/0144838 A1).
The combination applied to claim 2 does not specifically teach storing the freeze dried berry with an oxygen absorber. 
Iwamoto teaches a packaging for storing dried foods with oxygen absorbers (paragraphs 119, 124 and 125). The oxygen absorption performance can be maintained even in low humidity conditions (paragraph 27), such as that of the freeze-dried fruit of the combination applied to claim 1. The reference is analogous since it is directed to packaging for foods and preservation of said foods.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the combination applied to claim 2 to store the berries with an oxygen absorber since doing so is known in the art, since Freeze Drying NPL already contemplates reducing contact between the freeze dried foods and oxygen and Harvey et al. teaches miraculin is susceptible to oxygen (column 3 lines 50-58), and therefore in order to minimize oxidation of the berries and miraculin while stored in the packaging.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 102266111 B) in view of Vollink et al. (US 3,395,022), Garden Culture NPL, Harvey et al. (US 3,676,149) and Freeze Drying NPL as applied to claims 1-2, 6-8, 15-16 and 19-20 above, and further in view of Dryden et al. (US 3,269,025).
The combination applied to claim 2 above does not specifically teach the respective periods of storage and the stored berry preserves at least 50% of a miraculin amount of the fresh berry. 
Dryden et al. teaches that freeze dried foods can be stored for extended periods of time, such as several months (column 9 lines 33-36). 
Garden Culture NPL teaches that freeze drying miracle fruit berries is known to preserve the miraculin compound to a degree which allows the preserved berry to maintain a taste-altering property (“one bite sweetens everything”) as stated for claim 1 above. 
Since the process of the prior art combination applied to claim 2 appears to be the same process as applicant’s process, and since freeze drying facilitates preservation of miraculin as taught by Li et al, Garden Culture NPL, and Harvey et al., one of ordinary skill in the art at the time of the invention would have reasonably expected the berries produced by the process of the combination to be capable of being stored for the claimed time period and while preserving the claimed amount of miraculin, and doing so would have been obvious since Li et al. is already directed to the organoleptic effects of miraculin (paragraph 2), and in order to ensure a sufficient amount of miraculin is retained in the freeze dried berries to achieve a desired effect after prolonged transport and storage from the manufacturer to the end user.
Response to Arguments
Applicant's response filed 2/1/2022 has been fully considered, but the response lacks new arguments against the rejection of record. Examiner’s response to arguments in the Office Action dated 8/2/2021 are incorporated by reference and the rejection is maintained. 

 Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.K/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792